Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1, 7, 10 and 16 in the amendment filed on June 14, 2022.  The claims 1-22 are considered allowable.

EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Joanna Brougher on August 22, 2022.

2.	The application has been amended as follows:
	Amend the phrase “at least one other immune modulating therapy” in claim 10 so that it now reads “at least one other immune modulating agent or immune modulating therapy”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to 
    PNG
    media_image1.png
    390
    673
    media_image1.png
    Greyscale
. The closest prior art is CN 101485637 B which teaches a composition comprising colchicine but does not teach a composition comprising colchicine, HPMC as a binder, mixture of HPMC and lactose monohydrate as a retarding agent as defined in claim 1.  The claimed method using the above formulation is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626